DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In [0126] line 1, “amaller” should read “smaller”.

Appropriate correction is required.
Claim Objections
Claims 5-8 are objected to because they recite “wherein: the bracket includes a plurality of brackets that are provided for each tooth”. Each bracket corresponds to a tooth, so clearly the bracket is part of a plurality of brackets instead of the bracket comprising other brackets. For clarity and consistency purposes it is recommended to rewrite the limitation as “wherein: the bracket is one of a plurality of brackets that are provided for each tooth”.
Claim 20 is objected to because of the following informalities: “An orthodontic device” should read “The orthodontic device” since the claim is dependent on claim 1. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to anatomical structures. In Claims 9-13 (lines 1-2), and Claims 14-16 (line 2), applicant positively recites part of a human, i.e." wherein a region is in contact with a tooth has a higher roughness”, and “wherein zirconia is formed in a region of the bracket that is in contact with a tooth”. Thus claims 9-16 include a human within their scope and are non-statutory. 
A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution. In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970). 
Applicant is suggested to rewrite anatomical structures within functional language using terms such as “adapted to" or "configured for” in order to overcome 35 U.S.C. 101 rejection. For example:
(Claims 9-13) The orthodontic device according to Claim x, wherein a region of the bracket that is configured to contact a tooth has a higher surface roughness than other regions of the bracket.  
	(Claims 14-16) The orthodontic device according to Claim x, wherein zirconia is formed in a region of the bracket that is configured to contact a tooth.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR101744000).
Regarding claim 1, Park teaches an orthodontic device (1, Fig. 1, “orthodontic appliance”), comprising: an inner housing that covers teeth (see annotated figure below), an outer housing that covers the inner housing (see annotated figure below), a bracket (140, Fig. 1 “pressing protrusion”) that is capable of pressing against the teeth (see Fig. 4]) and that penetrates the inner housing (see fig. 1), and a pressing force adjuster (See annotated Fig. below “air injection”) that engages with the outer housing (see fig. 4) and the bracket ([0047] lines 1-5) and that is capable of adjusting a pressing force of the bracket on the teeth ([0014]). The pressing force mechanism is one that injects compressed air into distinct holes in the device to apply pressure onto the brackets and then onto the teeth. The inlets can receive air separately, giving the user control over the pressure being applied on each tooth. 

    PNG
    media_image1.png
    506
    551
    media_image1.png
    Greyscale
 
Regarding claim 17, Park teaches the orthodontic device according to Claim 1, wherein the bracket includes a restrictor that restricts a movement of the bracket (see annotated Fig. below). The . 


    PNG
    media_image2.png
    572
    473
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR101744000), in view of Izugami et al. (US Patent Application Pub No 20150245887).
Regarding claim 2, Park teaches the orthodontic device according to Claim 1 (see rejection above), wherein the pressing force adjuster includes a compression spring (see Fig. 4). However, Park is silent to teach wherein the pressing force adjuster includes a screw screwed to the outer housing and the compression spring is fitted onto the screw. 
Izugami teaches an orthodontic appliance (Izugami, 100, Fig. 1(a)) in the same field of endeavor of orthodontic correctors, for providing an adjustable device for tooth alignment to achieve a desired treatment (abstract). Izugami teaches the correction device (100) includes a force applying member (30, Fig. 14(b)) that uses a screw (30A, Fig. 15). The screw includes a relay member (210) and a main screw part (211) and is placed into a screw receiving part (212) of the appliance. The screw passes through the outer wall (20) and further to the inner wall (50) of the appliance (see Fig. 16) and can be adjusted to apply pressure on a target tooth (50) and align it into a correct position with minimal discomfort ([0113] lines 7-16) and improved anchorage ([0119] lines 8-14). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pressing force adjustor of Park to include a screw, as taught by Izugami, that fits in the middle of the spring, instead of an air injection mechanism, to enhance the exerted forces on the brackets and further stabilize the compressive forces on the teeth by ensuring a secure fit, while the spring provides the ability to retract those forces when it is relaxed, giving control over the adjustability of the device. 
Regarding claim 18, Park in view of Izugami teaches the orthodontic device according to claim 2 (see rejection above). Modified Park further teaches wherein the bracket includes a restrictor that restricts a movement of the bracket (see annotated Fig. below). The base of the bracket firmly places it into the body of the device, restricting any movement. 



    PNG
    media_image2.png
    572
    473
    media_image2.png
    Greyscale

Claims 3-4, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR101744000), in view of Izugami et al. (US Patent Application Pub No 20150245887), and further in view of Wallshein (US Patent No 4379693).
Regarding claim 3, Park, in view of Izugami, teaches the orthodontic device according to Claim 2 (see rejection above). However, Park in view of Izugami is silent to teach wherein the screw includes a bulge having an outer diameter larger than an inner diameter of a screw hole of the outer housing and an outer diameter of the compression spring in a middle of the screw.  

It would have been obvious to one having ordinary skill in the art before the effective date of filing to modify the orthodontic device of Park in view of Izugami, to have a washer, similar to a bulge, and to have the outer diameter of that washer be larger than the diameter of the screw hole, as taught by Wallshein, because it will provide a secure fit between the outer housing and the screw, and reduce backing-off of the screw caused by reaction forces, which can loosen the device and further affect the its efficiency. 
	 Since the outer diameter of the washer is larger than the screw hole, and the modified device includes a spring coiled around the screw, the further modified appliance will also have the outer diameter of the washer be larger than the outer diameter of the spring since the spring has to fit into the screw hole as well.
	Regarding claim 4, Park in view of Izugami and further in view of Wallshein, teaches the orthodontic device according to Claim 3 (see rejection above), wherein the bulge is attachable to and detachable from the screw (Wallshein, Col. 4, lines 53-56).  The washers (55, 56) are mounted on the end portions of the guide bar (50) upon assembly, indicating that the washers can be removed and placed onto the guide bar as needed. 
Regarding claim 19, Park, in view of Izugami and Wallshein, teaches the orthodontic device according to claim 3 (see rejection above). Modified Park further teaches wherein the bracket includes a . 


    PNG
    media_image2.png
    572
    473
    media_image2.png
    Greyscale


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR101744000), in view of Cosse (US Patent Application Pub No 2015030583).
	Regarding claim 5, Park teaches the orthodontic device according to Claim 1 (see rejection above), wherein: the bracket is one of a plurality of brackets that are provided for each tooth (see Park 
Cosse teaches an orthodontic device (20, Fig. 10), in the analogous art of prescription defining orthodontic devices for adjusting a prescription of a plurality of orthodontic brackets (Cosse, abstract) for correcting tooth alignment (Cosse, [0003]). Cosse discloses the brackets (50, Fig. 10) and engagement structure (32, Fig. 10), similar to a bracket, are adjustable (Cosse, [0031] lines 1-2). Cosse adds that the engagement structure (32) and bracket (50) can be altered for their shape, location and orientation based upon suitable criteria for a desired movement (Cosse, [0061] lines 1-12). 
	It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the plurality of brackets, of Park and modified Park, to be adjustable and located at different heights, as taught by Cosse, because it is important to direct the forces based on the desired plan and distribute the required torques and forces on each tooth based on distinct prescriptions. Since tooth size and misalignments can vary, different bracket placement, orientation, size and shape may be necessary to yield best results.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR101744000), in view of Izugami et al. (US Patent Application Pub No 20150245887), and further in view of Cosse (US Patent Application Pub No 2015030583).
Regarding claim 6, Park in view of Izugami teaches the orthodontic device according to Claim 2 (see rejection above), wherein: the bracket is one of a plurality of brackets that are provided for each tooth (see Park Fig. 3), but is silent to teach at least one bracket of the plurality of brackets has a height different from that of other brackets of the plurality of brackets with respect to the tooth.  
Cosse teaches an orthodontic device (20, Fig. 10), in the analogous art of prescription defining orthodontic devices for adjusting a prescription of a plurality of orthodontic brackets (Cosse, abstract) for correcting tooth alignment (Cosse, [0003]). Cosse discloses the brackets (50, Fig. 10) and 
	It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the plurality of brackets, of Park and modified Park, to be adjustable and located at different heights, as taught by Cosse, because it is important to direct the forces based on a desired plan and distribute the required torques and forces on each tooth based on distinct prescriptions. Since tooth size and misalignments can vary, different bracket placement, orientation, size and shape may be necessary to yield best results.
	
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR101744000), in view of Izugami et al. (US Patent Application Pub No 20150245887), and Wallshein (US Patent No 4379693), and further in view of Cosse (US Patent Application Pub No 2015030583).
Regarding claim 7, Park in view of Izugami and Wallshein teach the orthodontic device according to Claim 3 (see rejections above), wherein: the bracket is one of a plurality of brackets that are provided for each tooth (see Park Fig. 3), but is silent to teach at least one bracket of the plurality of brackets has a height different from that of other brackets of the plurality of brackets with respect to the tooth.  
Cosse teaches an orthodontic device (20, Fig. 10), in the analogous art of prescription defining orthodontic devices for adjusting a prescription of a plurality of orthodontic brackets (Cosse, abstract) for correcting tooth alignment (Cosse, [0003]). Cosse discloses the brackets (50, Fig. 10) and engagement structure (32, Fig. 10), similar to a bracket, are adjustable (Cosse, [0031] lines 1-2). Cosse adds that the engagement structure (32) and bracket (50) can be altered for their shape, location and orientation based upon suitable criteria for a desired movement (Cosse, [0061] lines 1-12). 

Regarding claim 8, Park, in view of Izugami and Wallshein, teaches the orthodontic device according to Claim 4 (see rejections above), wherein: the bracket is one of a plurality of brackets that are provided for each tooth (see Park Fig. 3), but is silent to teach at least one bracket of the plurality of brackets has a height different from that of other brackets of the plurality of brackets with respect to the tooth.  
Cosse teaches an orthodontic device (20, Fig. 10), in the analogous art of prescription defining orthodontic devices for adjusting a prescription of a plurality of orthodontic brackets (Cosse, abstract) for correcting tooth alignment (Cosse, [0003]). Cosse discloses the brackets (50, Fig. 10) and engagement structure (32, Fig. 10), similar to a bracket, are adjustable (Cosse, [0031] lines 1-2). Cosse adds that the engagement structure (32) and bracket (50) can be altered for their shape, location and orientation based upon suitable criteria for a desired movement (Cosse, [0061] lines 1-12). 
	It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the plurality of brackets, of Park and modified Park, to be adjustable and located at different heights, as taught by Cosse, because it is important to direct the forces based on the desired plan and distribute the required torques and forces on each tooth based on distinct prescriptions. Since tooth size and misalignments can vary, different bracket placement, orientation, size and shape may be necessary to yield best results.
Claim 9 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Park (KR101744000), in view of Reher et al. (US Patent No 5254002). 
	Regarding claim 9, Park teaches the orthodontic device according to Claim 1 (see rejection above), but is silent to a region of the bracket that is [configured to be] in contact with a tooth having a higher surface roughness than other regions of the bracket.  
	Reher teaches an orthodontic bracket in the analogous art of brackets for assisting in anchorage and directing forces on teeth for their typical use in orthodontic treatments (Col. 7 lines 59-63). Reher teaches an orthodontic bracket (10, Fig. 6) wherein a bonding base surface (20, Fig. 6), which comes in contact with a tooth, is roughened as to provide more surface area to improve bond strength between the bracket and the tooth (Col. 5, lines 10-17). 
	It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the bracket of Park to have the surface that is intended to come in contact with the tooth to have a greater surface roughness than the rest of the bracket, as taught by Reher, because it would improve the grip between the tooth and the bracket, contributing to the overall efficiency of the device. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR101744000), in view of Izugami et al. (US Patent Application Pub No 20150245887), and further in view of Reher et al. (US Patent No 5254002).
Regarding claim 10, Park, in view of Izugami, teaches the orthodontic device according to Claim 2 (see rejection above), but is silent to a region of the bracket that is [configured to be] in contact with a tooth having a higher surface roughness than other regions of the bracket.  
	Reher teaches an orthodontic bracket in the analogous art of brackets for assisting in anchorage and directing forces on teeth for their typical use in orthodontic treatments (Col. 7 lines 59-63). Reher teaches an orthodontic bracket (10, Fig. 6) wherein a bonding base surface (20, Fig. 6), which comes in 
	It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the bracket of Park to have the surface that is intended to come in contact with the tooth to have a greater surface roughness than the rest of the bracket, as taught by Reher, because it would improve the grip between the tooth and the bracket, contributing to the overall efficiency of the device. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR101744000), in view of Izugami et al. (US Patent Application Pub No 20150245887) and Wallshein (US Patent No 4379693), and further in view of Reher et al. (US Patent No 5254002).
Regarding claim 11, Park, in view of Izugami and Wallshein, teaches the orthodontic device according to Claim 3 (see rejection above), but is silent to a region of the bracket that is [configured to be] in contact with a tooth having a higher surface roughness than other regions of the bracket.  
	Reher teaches an orthodontic bracket in the analogous art of brackets for assisting in anchorage and directing forces on teeth for their typical use in orthodontic treatments (Col. 7 lines 59-63). Reher teaches an orthodontic bracket (10, Fig. 6) wherein a bonding base surface (20, Fig. 6), which comes in contact with a tooth, is roughened as to provide more surface area to improve bond strength between the bracket and the tooth (Col. 5, lines 10-17). 
	It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the bracket of Park to have the surface that is intended to come in contact with the tooth to have a greater surface roughness than the rest of the bracket, as taught by Reher, because it would improve the grip between the tooth and the bracket, contributing to the overall efficiency of the device. 
Regarding claim 12, Park, in view of Izugami and Wallshein, teaches the orthodontic device according to Claim 4 (see rejection above), but is silent to a region of the bracket that is [configured to be] in contact with a tooth having a higher surface roughness than other regions of the bracket.  
	Reher teaches an orthodontic bracket in the analogous art of brackets for assisting in anchorage and directing forces on teeth for their typical use in orthodontic treatments (Col. 7 lines 59-63). Reher teaches an orthodontic bracket (10, Fig. 6) wherein a bonding base surface (20, Fig. 6), which comes in contact with a tooth, is roughened as to provide more surface area to improve bond strength between the bracket and the tooth (Col. 5, lines 10-17). 
	It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the bracket of Park to have the surface that is intended to come in contact with the tooth to have a greater surface roughness than the rest of the bracket, as taught by Reher, because it would improve the grip between the tooth and the bracket, contributing to the overall efficiency of the device. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR101744000), in view of Cosse (US Patent Application Pub No 2015030583), and further in view of Reher et al. (US Patent No 5254002).
Regarding claim 13, Park, in view of Cosse, teaches the orthodontic device according to Claim 5 (see rejection above), but is silent to a region of the bracket that is [configured to be] in contact with a tooth having a higher surface roughness than other regions of the bracket.  
	Reher teaches an orthodontic bracket in the analogous art of brackets for assisting in anchorage and directing forces on teeth for their typical use in orthodontic treatments (Col. 7 lines 59-63). Reher teaches an orthodontic bracket (10, Fig. 6) wherein a bonding base surface (20, Fig. 6), which comes in contact with a tooth, is roughened as to provide more surface area to improve bond strength between the bracket and the tooth (Col. 5, lines 10-17). 
. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR101744000), in view of Gualano (US Patent No 10045834).
Regarding claim 14, Park teaches the orthodontic device according to Claim 1 (see rejection above), but is silent to teach wherein zirconia is formed in a region of the bracket that is [configured to be]  in contact with a tooth.  
Gualano teaches an orthodontic bracket in the same field of endeavor of orthodontic brackets for providing a system for their known purpose in orthodontic procedures (Gualano, Col.2 lines 49-53). Gualano teaches a bracket (Gualano, 220, fig. 9), which can be made of zirconia (Gualano, Col. 22 lines 47-50). In one particular embodiment, Gualano teaches the bracket is made of zirconium oxide for its strength and color advantage, since it matches the teeth (Gualano, Col. 16 lines 4-8). 
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the bracket of Park to be made of zirconium oxide, as taught by Gualano, because zirconia is a common material for orthodontic brackets with advantages that include strength and aesthetic. Modifying the bracket of Park would provide the required strength to resist and apply forces and also enhance the aesthetic of device as a whole.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR101744000), in view of Izugami et al. (US Patent Application Pub No 20150245887) and further in view of Gualano (US Patent Application Pub No 20190209269).
Regarding claim 15, Park, in view of Izugami, teaches the orthodontic device according to Claim 2 (see rejection above), but is silent to teach wherein zirconia is formed in a region of the bracket that is [configured to be] in contact with a tooth.  
Gualano teaches an orthodontic bracket in the same field of endeavor of orthodontic brackets for providing a system for their known purpose in orthodontic procedures (Gualano, Col.2 lines 49-53). Gualano teaches a bracket (Gualano, 220, fig. 9), which can be made of zirconia (Gualano, Col. 22 lines 47-50). In one particular embodiment, Gualano teaches the bracket is made of zirconium oxide for its strength and color advantage, since it matches the teeth (Gualano, Col. 16 lines 4-8). 
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the bracket of Park to be made of zirconium oxide, as taught by Gualano, because zirconia is a common material for orthodontic brackets with advantages that include strength and aesthetic. Modifying the bracket of Park would provide the required strength to resist and apply forces and also enhance the aesthetic of device as a whole.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR101744000), in view of Izugami et al. (US Patent Application Pub No 20150245887) and Wallshein (US Patent No 4379693), and further in view of Gualano (US Patent Application Pub No 20190209269).
Regarding claim 16, Park, in view of Izugami and Wallshein, teaches the orthodontic device according to Claim 3 (see rejection above), but is silent to teach wherein zirconia is formed in a region of the bracket that is [configured to be] in contact with a tooth.  
Gualano teaches an orthodontic bracket in the same field of endeavor of orthodontic brackets for providing a system for their known purpose in orthodontic procedures (Gualano, Col.2 lines 49-53). Gualano teaches a bracket (Gualano, 220, fig. 9), which can be made of zirconia (Gualano, Col. 22 lines 
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the bracket of Park to be made of zirconium oxide, as taught by Gualano, because zirconia is a common material for orthodontic brackets with advantages that include strength and aesthetic. Modifying the bracket of Park would provide the required strength to resist and apply forces and also enhance the aesthetic of device as a whole.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR101744000), in view of Nordstrom (Patent Application Pub No 20090301498).
Regarding claim 20, Park teaches the orthodontic device according to Claim 1 (see rejection above), but is silent to teach wherein the pressing force adjuster is capable of adjusting the pressing force of the bracket on the teeth by adjusting a length of a bottom of the bracket.  
Nordstrom teaches a bite plate in the analogous art of teeth clamps for providing an arrangement for a fixedly but easily detachable system for securing a tooth support, on one or more teeth (abstract). Nordstrom teaches an abutment surface (Nordstrom, 11, Fig. 4, similar to a bracket), in which a screw (10, Fig. 4) pushes on when screwed into an outer retention bracket (8) and further into a bite plate (4) to secure the arrangement by pressing it onto the tooth (see Fig. 4). Figure 4 shows the indicating a movement of a point on the tooth to physically lengthen the bracket is needed to further away from the bracket. The screw is able to physically push the bracket, changing the length between the bottom of the bracket during adjustment. 	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pressing force adjuster of Park to being capable of adjusting the applied pressing force by . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINA FARAJ/               Examiner, Art Unit 3772